         Case 1:19-cv-00380-DCN Document 30-2 Filed 12/06/19 Page 1 of 4




Kevin E. Dinius
Sarah Hallock-Jayne
DINIUS LAW
5680 E. Franklin Rd., Suite 130
Nampa, Idaho 83687
Telephone:     (208) 475-0100
Facsimile:     (208) 475-0101
ISB Nos.       5974, 5745
kdinius@diniuslaw.com
shallockjayne@diniuslaw.com
Attorneys for Defendants Michela Swarthout, Swarthep, LLC, HZ Global, LLC, Luxe Imports,
LLC (ID), Luxe Imports, LLC (MT) and McWorth Properties, LLC



                          UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 AMY EVANS, an individual,                     )
                                               )
 Plaintiff,                                    )
                                                    CASE NO. 1:19-cv-00380-DCN
                                               )
 -vs-                                          )
                                                    DECLARATION OF MICHELA
                                               )
                                                    SWARTHOUT IN SUPPORT OF
 JAMES HEPWORTH, an individual;                )
                                                    MOTION TO DISMISS
 MICHELA SWARTHOUT, an individual;             )
 SWARTHEP, LLC, a Wyoming limited              )
 liability company; HZ GLOBAL, LLC, a          )
 Wyoming limited liability company; LUXE       )
 IMPORTS, LLC, an Idaho limited liability      )
 company; LUXE IMPORTS, LLC, a Montana         )
 limited liability company; WANTHUB, INC.,     )
 a Delaware corporation; TREASURE              )
 VALLEY POWDER COATING, LLC, an                )
 Idaho limited liability company; MCWORTH      )
 PROPERTIES, LLC, a Wyoming limited            )
 liability company; YUANCELA, LLC, a           )
 Wyoming limited liability company; CLOUD      )
 PEAK LAW GROUP, P.C., a Wyoming               )
 professional corporation; and DOES 1-10,      )
                                               )
 Defendants.                                   )
 __________________________________            )

DECLARATION OF MICHELA SWARTHOUT IN SUPPORT OF MOTION TO DISMISS - 1
        Case 1:19-cv-00380-DCN Document 30-2 Filed 12/06/19 Page 2 of 4



STATE OF WYOMING               )
                            : ss
County of Sherican             )

       MICHELA SWARTHOUT, under penalty of perjury, declares as follows:

       1.      I am one of the Defendants in the above-entitled action.

       2.      I am over the age of eighteen and I am competent to testify truthfully to the matters

herein. The testimony in this declaration is based on my personal knowledge.

       3.      I am the sole owner of Swarthep, LLC. Swarthep, LLC is a Wyoming limited liability

company formed on October 31, 2017 with its principal office located at 905 Broadway St., Suite

100, Sheridan, WY 82801. A true and correct copy of the Articles of Organization for Swarthep,

LLC is attached hereto as Exhibit A.

       4.      James Hepworth filed for the EIN for Swarthep, LLC and identified himself as Sole

Member of Swarthep, LLC. A true and correct copy of the Internal Revenue Service notice assigning

the EIN is attached hereto as Exhibit B.

       5.      HZ Global, LLC is owned by myself and Brandon Zehm. HZ Global, LLC is a

Wyoming limited liability company formed on November 22, 2017 with its principal office located

at 201 East 5th St., Suite 1200, Sheridan, WY 82801. A true and correct copy of the Articles of

Organization for HZ Global, LLC is attached hereto as Exhibit C.

       6.      I am the sole owner of Luxe Imports, LLC (“Montana Luxe”).

       7.      I own a percentage of Wanthub, Inc.

       8.      I do not own any interest in Treasure Valley Powder Coating, LLC.

       9.      I do not own any interest in McWorth Properties, LLC.

       10.     Yuancela, LLC owns a percentage of Wanthub, Inc. Yuancela, LLC is a Wyoming

limited liability company formed on March 13, 2018 with its principal office located at 201 East 5th


DECLARATION OF MICHELA SWARTHOUT IN SUPPORT OF MOTION TO DISMISS - 2
        Case 1:19-cv-00380-DCN Document 30-2 Filed 12/06/19 Page 3 of 4



St., Suite 1200, Sheridan, WY 82801. A true and correct copy of the Articles of Organization for

Yuancela, LLC is attached hereto as Exhibit D.

       11.     Neither I, nor any of the entities named as defendants herein, were parties in the

matter of Hepworth v. Hepworth, CV-DW-2015-05437. Neither I nor the entities are bound by the

terms or conditions of the Divorce Judgment.

       12.     I did not engage in any deceptions to make any transfers or to spend any money as

described in Plaintiff’s Complaint.

       13.     I certify (or declare) under penalty of perjury pursuant to the law of the State of Idaho

that the foregoing is true and correct.

       EXECUTED this 6th day of December, 2019, in Sheridan, Wyoming.


                                               /s/ Michela Swarthout
                                               _________________________________
                                               Michela Swarthout




DECLARATION OF MICHELA SWARTHOUT IN SUPPORT OF MOTION TO DISMISS - 3
           Case 1:19-cv-00380-DCN Document 30-2 Filed 12/06/19 Page 4 of 4



                                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 6th day of December, 2019, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:



 Matthew T. Christensen
 Branden M. Huckstep
 Attorneys for Plaintiff
 mtc@angstman.com
 bmh@angstman.com

 Brent O. Roche
 Nathan R. Palmer
 Attorney for Defendant Cloud Peak Law Group, P.C.
 brent@racineolson.com
 nathan@racineolson.com

 Matthew L. Waters
 Thomas J. Lloyd, III
 Attorneys for Defendant James Hepworth
 mlw@elamburke.com
 tjl@elamburke.com




                                                                /s/ Sarah Hallock-Jayne

                                                                _______________________________________
                                                                Sarah Hallock-Jayne




cm/T:\Clients\S\Swarthout, Michela 25779\Non-Discovery\Declaration of Michela re Motion to Dismiss.doc




DECLARATION OF MICHELA SWARTHOUT IN SUPPORT OF MOTION TO DISMISS - 4
